Citation Nr: 9925352	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-13 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of skull 
fracture, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of 
fracture of the maxillary sinuses, currently evaluated as 
zero percent disabling.

4.  Entitlement to an increased rating for burn scar on the 
right leg with skin graft, currently evaluated as zero 
percent disabling.

5.  Entitlement to an increased rating for skin donor site at 
right buttock, currently evaluated as zero percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1963 to December 
1973.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office denied increased ratings for bilateral 
hearing loss, residuals of skull fracture, residuals of 
fracture of the sinuses, burn scar on the right leg with skin 
graft, and skin donor site on the right buttocks.

During the pendency of this appeal, the RO increased the 
rating for residuals of skull fracture to 10 percent.  The 
rating for bilateral hearing loss was also increased to 10 
percent.  However, as the veteran did not perfect his appeal 
as to the claim for an increased rating for hearing loss, 
that claim will be dismissed.

The SOC provided to the veteran in January 1996 indicates 
that the RO has considered a referral for extraschedular 
rating of the veteran's service-connected disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of Veterans 
Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  By a rating decision in October 1995, of which the 
veteran was informed by letter dated October 30, 1995, the RO 
denied an increased rating for bilateral hearing loss.

2.  The veteran filed a notice of disagreement (NOD) as to 
all issues adjudicated in the October 1995 rating decision in 
November 1995.

3.  The RO issued a statement of the case (SOC) as to all 
issues adjudicated in the October 1995 rating decision on 
January 22, 1996.

4.  In his Department of Veterans Affairs (VA) Form 9, 
received by the RO in April 1996, the veteran discussed only 
the disorders involving residuals of fractured skull, 
residuals of fractured maxillary sinuses, burn scar of the 
right leg, and skin donor site on the right buttock.

5.  In documents filed within one year after the notice of 
the rating decision or within 60 days after the issuance of 
the SOC, the veteran failed to allege specific error of law 
or fact concerning claims of entitlement to an increased 
rating for bilateral hearing loss.

6.  The veteran's disability from residuals of brain trauma 
is manifested by subjective complaints of headache, as well 
as MRI evidence of old frontal infarct, with symptoms of 
dementia causing occupational and social impairment, with 
decreased work efficiency and intermittent periods of 
inability to perform occupational tasks, with generally 
satisfactory functioning, and with symptoms of mood disorder, 
sleep impairment, and mild memory loss.

7.  The veteran's disability from residuals of fracture of 
the maxillary sinus is manifested by subjective complaints of 
aching in the left maxillary sinus, and undocumented 
complaints of recurrent discharge, without clinical findings 
of incapacitating, or non-incapacitating episodes of 
sinusitis, and without clinical findings of purulent 
discharge, crusting, or sinus-related headaches.


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect an 
appeal of the claims of entitlement to an increased rating 
for bilateral hearing loss.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1998).

2.  The schedular criteria for a rating of 30 percent for 
residuals of skull fracture have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 3.331, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.71a, Diagnostic Codes 8045, 9304, (1998).

3.  The schedular criteria for a rating of 10 percent for 
third degree burn on the right leg have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 3.331, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.71a, Diagnostic Code 7801 
(1998).

4.  The criteria for a rating in excess of zero percent for 
skin donor site on the right buttock have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 3.331, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.71a, Diagnostic Code 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Adequacy of Substantive Appeal

By a letter dated October 30, 1995, the RO informed the 
veteran of its October 1995 rating decision, in part of which 
it denied an increased (compensable) rating for bilateral 
hearing loss.  The veteran filed an NOD as to all issues 
adjudicated in the October 1995 rating decision in November 
1996, and the RO issued a SOC as to all issues adjudicated in 
the October 1995 rating decision on January 22, 1996.  In his 
VA Form 9, received by the RO in April 1996, the veteran 
discussed only the disorders from residuals of skull 
fracture, residuals of maxillary sinus fracture, burn scar of 
the right leg, and skin donor site on the right buttock.  
Other documents submitted by the veteran within the year 
after the notice of the rating decision do not refer to his 
claim for an increased rating for hearing loss.

An appeal to the Board consists of a timely notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200.  The claimant has one year 
from the date of notification of a rating decision to file a 
notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within 60 days of the 
mailing date of the statement of the case, or within the 
remaining time, if any, of the one year period beginning on 
the date of notification of the rating decision.  38 U.S.C.A. 
§ 7105 (West1 1991); 38 C.F.R. § 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

In a letter dated April 16, 1999, the Board informed the 
appellant that the substantive appeal received in April 1996 
did not allege specific errors of law or fact with respect to 
the issue of entitlement to an increased rating for hearing 
loss.  The Board informed the appellant that pursuant to 
38 C.F.R. § 20.203 he was given 60 days from the date of the 
letter to present a written argument or to request a hearing 
to present oral arguments in support of his appeal of that 
issue.  No response was received from either the appellant or 
his representative.

To summarize, with respect to the issue of entitlement to an 
increased rating for hearing loss, the substantive appeal 
received in April 1996 does not contain allegations of error 
of fact or law as to such issue.  The appellant was so 
informed and given 60 days to present argument or request a 
hearing but did not respond.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to that issue.  Accordingly, the Board lacks 
jurisdiction regarding the issue of an increased rating for 
hearing loss.  The claim with respect to that issue is 
dismissed.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran sustained 
injuries in July 1964 when the motorcycle he was operating 
went out of control and struck a concrete block wall.  The 
injuries he sustained included fracture of the skull, 
fracture of the left maxillary sinus, and burn to the right 
lower leg.  In August 1964, skin taken from the veteran's 
right buttock and thigh was grafted to the burn site.  He 
also underwent a left maxillary sinusotomy.  Subsequently 
dated service medical records do not indicate any further 
complaints, diagnoses, or treatment for the injuries the 
veteran sustained in the motorcycle accident.  However, a 
report of medical history dated in January 1973 indicates 
that the veteran gave a history of amnesia for a week 
following his head trauma.

A.  Residuals of Skull Fracture

During a neurological examination in June 1974, the veteran 
reported that during his active military service he was 
worked-up because it was suspected that he had multiple 
sclerosis.  He did not have current complaints of a 
neurological nature.  On examination, he walked without 
limping.  There was no ataxia.  Heel and toe walking, tandem 
walking, and hopping on either foot were performed without 
difficulty.  The veteran's pupils were normal..  There was no 
nystagmus.  Ocular movements were normal.  There was no 
facial muscle weakness  Hearing and speech were normal.  His 
hands had no tremor.  No muscle weakness or atrophy was found 
in his extremities.  His movements were quick and well 
coordinated.  No sensory deficits were demonstrated.  Deep 
tendon reflexes were normal.  There were no pathological 
reflexes.  The Romberg test was negative.  The pertinent part 
of the diagnosis was no neurological disorder found.

The veteran was granted entitlement to service connection for 
history skull fracture in an August 1974 rating decision.  
Initially, the associated disability was rated zero percent 
disabling.  In the RO's October 1997 rating decision, the 
rating was increased to 10 percent, effective from the date 
of receipt of the veteran's June 1995 claim for an increased 
rating.

The veteran testified in February 1997 that he had symptoms 
of headache, difficulty sleeping, and mood disturbances which 
he attributed to brain trauma.  His wife testified that he 
had headaches for which he was taking over-the-counter 
medications.

During VA neurological examination in March 1996, the 
examiner noted the veteran's history of skull fracture in 
1964.  The veteran had current complaints of headaches in 
both temporal regions with radiating pain down the back of 
his head.  The headaches lasted about two hours and were 
relieved well with aspirin.  According to the veteran, the 
headaches occurred two or three times per week.  The veteran 
also complained of short-term and long-term memory loss.  He 
also complained of poor judgment and poor self confidence.  
He denied use of alcoholic beverages since 1993.  He reported 
being confused about real and imagined life circumstances.  
He also reported having decreased sensation to touch and 
pain.  On examination, short- and long-term memory appeared 
to be normal.  Cranial nerves two through 12 were intact.  
Reflexes were equal and active.  Clonus was negative.  There 
was no Babinski sign.  Finger to nose test and finger 
dexterity were normal.  Romberg was negative.  There was no 
muscle atrophy.  Sensation to touch, pain, temperature, and 
vibration was normal.  Stereognosis was normal.  Gait was 
normal.  

A magnetic resonance imaging (MRI) of the brain conducted in 
December 1995 showed evidence of an old frontal infarct in 
the background of diffuse atrophy throughout the brain and 
scattered areas of white matter ischemic disease.  In a VA 
outpatient treatment note dated in January 1996, an examiner 
noted an impression of mild, post-traumatic dementia.  He 
elaborated that the MRI changes were probably post-traumatic.  
A March 1996 electroencephalogram (EEG) was interpreted as 
abnormal.  Sharp waves seen in the anterior temporal region 
and the left posterior temporal region indicated active 
discharging foci.  The findings were consistent with a 
seizure focus with the irritability localized on the left and 
probably in the mid anterior temporal region, but primarily 
in the mid temporal regions.

A letter from a private psychologist dated in January 1996 
indicates that the veteran had the following signs and 
symptoms from old head injury: memory impairment (new 
information); disturbance in planning and organization, 
social and occupational decline, and periodic experiences of 
unreality.

The veteran also underwent a VA neuropsychiatric examination 
in March 1996.  The examiner noted the veteran's history of 
treatment in April 1974 for passive-aggressive personality 
disorder.   He underwent alcoholic rehabilitation in 1980.  
He had been hospitalized five or six times at a VA medical 
center for mental illness and alcoholism.  The reported 
subjective complaints were of a neuropsychiatric nature.  The 
veteran denied having seizures.  The examiner referred to the 
MRI and EEG findings discussed above.  The reported diagnoses 
were: substance abuse with alcohol; mild dementia secondary 
to brain injury; and post-traumatic stress disorder.

The veteran underwent another VA examination in June 1996 to 
re-evaluate his disability from residuals of skull fracture.  
His complaints included decreased memory and attention span.  
He reported having difficulty with organization and handling 
information.  He also had frequent headaches, at least 
several time per week.  His wife reported that he suffered 
from insomnia and depression.  The examiner noted the 
veteran's history of heavy alcohol abuse from age 16 to age 
49.  A neurological examination was essentially normal.  The 
examiner reported diagnoses including traumatic brain injury, 
status post skull fracture with orbital and zygoma fractures, 
and history of ethanol abuse.  The examiner reportedly 
reviewed the claims file carefully.  The examiner commented 
that the veteran's disability from dementia is partially 
attributable to his history of brain trauma and partially 
attributable to his long history of alcohol abuse.

The veteran was hospitalized in June 1997 with complaints of 
changes in memory, judgment, and concentration, anhedonia, 
loss of interest in activities, hopelessness, depressed mood, 
and suicidal ideas.  An examiner reported among the initial 
impressions mood disorder secondary to traumatic brain 
injury, with acute exacerbation.

The veteran's disability from residuals of skull fracture 
have been evaluated by the RO utilizing Diagnostic Code 8045.  
Under that diagnostic code, brain disease due to trauma, with 
purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, is rated under the diagnostic 
codes specifically dealing with such disabilities.  Purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., recognized as symptoms of brain trauma, will be rated 
10 percent and no more under Diagnostic Code 9304.  The 10 
percent rating is not to be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

In this case, there is a diagnosis of old infarct due to 
brain trauma.  In addition, the veteran's dementia has been 
attributed, at least partially, to the brain injury he 
sustained in service.  Therefore, a rating in excess of 10 
percent may be considered under Diagnostic Code 9304.  Under 
that diagnostic code, dementia due to brain trauma is rated 
under the general rating formula for mental disorder.  

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel, in 
a precedent opinion, held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.

Under the former rating criteria, a 100 percent rating is 
assigned for depressive neurosis when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is assigned where there is definite impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, or where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 
1993), 57 Fed.Reg 4753 (1994).

The Board finds that the veteran's disability from residuals 
of brain trauma is  manifested by subjective complaints of 
headache as well as MRI evidence of old frontal infarct, with 
symptoms of dementia causing occupational and social 
impairment, with decreased work efficiency and intermittent 
periods of inability to perform occupational tasks, with 
generally satisfactory functioning, and with symptoms of mood 
disorder, sleep impairment, and mild memory loss.  The Board 
concludes that the schedular criteria for a rating of 30 
percent have been met.

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  In 
the absence of medical evidence that symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than one a week, 
difficulty understanding complex commands, memory loss with 
retention of only highly learned material, impaired judgment 
and abstract thinking, and difficulty establishing and 
maintaining effective work and social relationships, the 
veteran's disability picture from residuals of fracture 
skull, as discussed above, does not approximate the criteria 
for the next higher schedular evaluation of 50 percent.


B.  Residuals of Fracture of the Maxillary Sinuses

A service medical record dated in August 1964 indicates that 
the veteran underwent a surgical procedure after his 1964 
motorcycle accident which involved packing of the maxillary 
sinus to reduce displaced fragments of the zygoma by upward 
and outward pressure.  In a report of medical history dated 
in January 1973, the veteran indicated that he had had 
sinusitis.  An examiner indicated that the veteran's nose, 
sinuses, mouth, and throat were clinically normal.

During a VA examination in June 1974, the examiner noted a 
history of left malar fracture in 1964, treated with 
Caldwell-Luc operation and elevation of the orbital floor.  
The veteran denied having residual symptoms.  X-rays showed 
that the veteran's sinuses were clear.  

The veteran was granted entitlement to service connection for 
post-operative fracture of the maxillary sinus by the RO's 
August 1974 rating decision.  The associated disability has 
been rated zero percent disabling since the veteran's 
separation from service.  In order to evaluate the veteran 
disability from fracture of the maxillary sinus, the RO has 
utilized Diagnostic Code 6502.  Prior to its revision in 
October 1996, that diagnostic code provided for a rating of 
10 percent for traumatic deflection of the nasal septum, with 
marked interference with breath space.  The RO has also 
considered the veteran's disability from residuals of sinus 
fracture in the context of the revised regulation.  Effective 
after October 7, 1996, Diagnostic Code 6502 provides for a 10 
percent rating for traumatic deviation of the nasal septum 
with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

The veteran's sinus-related disability was assessed for 
evaluation purposes during a VA examination in March 1997.  
At that time, he reported having occasional trouble 
breathing.  He also had an area of aching over the left 
maxillary sinus.  He reported having recurrent discharge 
which was sometimes watery and sometimes thick and purulent.  
An intra-nasal examination was within normal limits, with air 
passages open.  There was no apparent destruction of the 
normal "landmarks."  X-rays of the paranasal sinuses showed 
good aeration throughout.  There was no evidence of 
intrasinus fluid or mucosal thickening.  The X-rays were 
interpreted by the radiologist as normal and showing no 
change since the last examination in August 1995.  The 
diagnosis reported by the examiner who examined the veteran 
was maxillary sinus and recurrent sinusitis.

In its November 1997 supplement statement of the case, the RO 
considered the veteran's disability from residuals of 
fracture of the maxillary sinus under the revised 
regulations.  It was also noted that he did not meet the 
revised schedular criteria for a rating of 10 percent for 
sinusitis.  Under Diagnostic Code 6413, chronic maxillary 
sinusitis is rated 10 percent disabling where there are one 
to two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or: three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An incapacitating episode is 
defined as one that requires bed rest and treatment by a 
physician.  The RO also considered the veteran disability 
from residuals of fracture of the maxillary sinus pursuant to 
the former regulations.  Under the former regulation, 
moderate disability from chronic maxillary sinusitis is rated 
10 percent disabling when manifested by discharge, crusting, 
or scabbing, with infrequent headaches.

The Board has reviewed the entire record and finds no 
evidence that the veteran's disability from residuals of 
fracture of the maxillary sinus is manifested by obstruction 
of the nasal passages or by incapacitating, or non-
incapacitating episodes of sinusitis.  The veteran has not 
asserted, nor do the medical records in the claims file 
indicate that he has had treatment with antibiotics, or has 
had complaints of sinus pain, sinus-related headaches, 
purulent discharge, or crusting.  The Board finds that the 
residuals of fracture of the maxillary sinus are manifested 
by subjective complaints of aching in the left maxillary 
sinus, and undocumented complaints of recurrent discharge, 
without clinical findings of incapacitating, or non-
incapacitating episodes of sinusitis, and without clinical 
findings of purulent discharge, crusting, or sinus-related 
headaches.  The Board concludes that the criteria for a 
rating in excess of zero percent have not been met.


C.  Burn Scar on the Right Leg with Skin Graft

During a VA examination in June 1974, the veteran told that 
examiner that during the 1964 accident, hot metal caused a 
burn to his leg which required a skin graft.  Examination of 
the right calf region revealed a five inch by three inch scar 
from a third degree burn which had been covered by a split 
thickness skin graft.  The result was described as excellent 
from both a cosmetic and functional standpoint.  The scar was 
non-adherent, pliable, and nontender.  The reported diagnosis 
was healed third degree burn, right leg, covered with split 
thickness skin graft, with very mild, relatively asymptomatic 
residuals.

The RO granted entitlement to service connection for burn 
scar of the right leg with skin graft in its August 1974 
rating decision.  The associated disability was rated zero 
percent disabling pursuant to Diagnostic Code 7801.  Under 
that diagnostic code, a third degree burn scar on an area 
exceeding six scar inches (38.7 square centimeters) is rated 
10 percent disabling.  Such a burn scar involving an area of 
skin exceeding 12 square inches (77.4 square centimeters) is 
rated 20 percent disabling.  Higher ratings are provided for 
third degree burn scars involving larger areas of skin.

The veteran's burn scar was examined for evaluation purposes 
in March 1997 and June 1998.  During the March 1997 
examination, the veteran had a droplet-shaped scar on his 
right posterior leg.  The larger part of the scar was above 
the smaller part.  The scar measured five inches vertically 
by three inches horizontally.  The scar was white, well-
healed, and not inflamed.

During the June 1998 examination, the veteran's complaint did 
not pertain to the burn scar on this right leg.  On 
examination, there was a well healed, 10 by 6 centimeter scar 
over his right posterior leg.  The scar was approximately 
one-quarter of a centimeter in depth.  There was no 
ulceration.  The graft was well healed.  The examiner 
described the scar as nondisfiguring.  The reported diagnosis 
was well-healed skin graft over right lower leg without 
residuals other than scar.

It is apparent that the area of the veteran's third degree 
burn scar exceeds six square inches.  Although it is 
irregular in shape, it measures five inches in vertical 
length and three inches in horizontal width.  Although the 
scar is not disfiguring, poorly nourished, ulcerative, or 
objectively tender or painful, its size warrants assignment 
of a 10 percent rating under Diagnostic Code 7801.

A higher evaluation is not warranted pursuant to 38 C.F.R. 
§ 4.7, as the veteran's third degree burn scar does not more 
closely approximate the criteria for 20 percent.  It does not 
appear from the clinical findings in the record that the tear 
drop shaped scare more closely approximate an area of 12 
square inches.

D.  Skin Donor Site on Right Buttock

During a VA general medical examination in June 1964, the 
examiner noted that the veteran had a scar over the right 
buttock at the skin donor site for the graft to the burn on 
his right calf.

The veteran was granted service connection for the skin graft 
donor site scar on his right buttock by the RO's August 1974 
rating decision.  The associated disability was rated zero 
percent disabling pursuant to Diagnostic Code 7805.  Under 
that aforementioned diagnostic code, nondisfiguring scars 
which are not the result of burns, and which are not poorly 
nourished, repeatedly ulcerative, or tender or painful on 
objective demonstration, are rated based on limitation of 
function of the part affected.

When the donor site scar was examined for evaluation purposes 
in March 1997, it was barely visible and could not be 
measured because it lacked distinct edges.  There was no 
excoriation.  The examiner reported that if the veteran did 
not feel the scar itch on occasion, he would know where it 
was.  The reported diagnosis was barely visible donor scar.  
During the June 1998 VA skin examination, the veteran 
complained of burning and paresthesias over his right 
buttock.  The donor site was examined and there appeared to 
be no disfigurement.  The examiner noted that the veteran's 
wife indicated that he carried his wallet in his left hip 
pocket rather than the right because of sensitivity in his 
skin on the right hip.  The reported diagnosis was 
paresthesias of donor sight skin graft, right buttock.

The Board has reviewed the entire record and finds no 
clinical indication that the veteran's disability from skin 
graft donor site scar is manifested by ulceration, poor 
nourishment, or objective finding of tenderness or pain.  
Further there is no evidence that the veteran has any 
associated functional impairment.  Under such circumstances, 
the Board concludes that the criteria for a rating in excess 
of zero percent have not been met.

Further there is no basis for awarding a higher rating 
pursuant to 38 C.F.R. § 4.7, as no functional impairment of 
any kind has been associated with the skin donor site on the 
veteran's right buttock.

III.  Extraschedular and Other Considerations

In reaching is decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2  (1998).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for each of the disabilities  considered in this 
decision, but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected disabilities.  
Nor is it shown that the disorders otherwise so markedly 
interfere with employment as to render impractical the 
application of regular schedular standards.  Rather, for the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

The claim for an increased rating for bilateral hearing loss 
is dismissed.

An increased rating of 30 percent is granted for residuals of 
skull fracture, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An increased rating of 10 percent is granted for third degree 
burn scar of the right leg, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Increased ratings for residuals of fracture of the maxillary 
sinus and skin donor site on the right buttock are denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

